Title: From Benjamin Franklin to Sargent Aufrere & Co., 16 January 1762
From: Franklin, Benjamin
To: Sargent Aufrere & Co.


To Messrs. Sargent & Aufrere.
Gentlemen,
Craven Street Janry, 16, 1762
Knowing as I do the present great Scarcity and Value of Money here, and the many profitable Uses it may be put to at this Time, I cannot but esteem your Undertaking to pay those Bills out of your own Cash, a Proceeding extreamly generous towards the Province; as well as particularly obliging to me. I shall not omit to express fully, my Sentiments of it to our Friends there by the first Opportunity, and doubt not but an adequate Remittance will immediately be made to Reimburse you, with their best Acknowledgments. In the mean time be pleased to accept of mine, with the sincerest Wishes for your Prosperity. I am, Gentlemen, Your most obedient humble Servant
B. Franklin
